15‐2326 
        Benjamin Roberts v. Sophien Bennaceur, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 5th day of August, two thousand sixteen. 
                                           
        PRESENT:  CHESTER J. STRAUB, 
                     RICHARD C. WESLEY, 
                     DEBRA A. LIVINGSTON, 
                                   Circuit Judges. 
        ______________________ 
         
        BENJAMIN ROBERTS,  
         
                            Plaintiff‐Counter‐ 
                            Defendant‐Appellee, 
         
                     v.                                    No. 15‐2326 
         
        SOPHIEN BENNACEUR, IMED 
        BENNACEUR, 
         
                            Defendants‐Counter‐ 
                            Claimants‐Appellants, 
         
        TRIPLANET PARTNERS LLC, 
                          
                   Defendant‐Counter‐ 
                   Claimant, 
 
MOEZ BENNACEUR, 
 
                   Defendant.       
______________________  
 
Plaintiff‐Counter‐Defendant‐Appellee:      BRENDAN J. O’ROURKE (Lorey 
                                           Rives Leddy, on the brief), O’Rourke 
                                           & Associates, LLC, New Canaan, CT. 
                                                         
Defendants‐Counter‐Claimants‐Appellants:  ROGER JUAN MALDONADO 
                                           (Nicole Haff, on the brief), Balber 
                                           Pickard Maldonado & Van Der Tuin, 
                                           PC, New York, NY. 
       
      Appeal from the United States District Court for the District of Connecticut 

(Meyer, J.). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the District Court is 

AFFIRMED.  

       This case arises from a former business relationship between Plaintiff 

Benjamin Roberts (“Roberts”) and Defendants Sophien Bennaceur (“Sophien”), 

Imed Bennaceur (“Imed”), and TriPlanet Partners LLC (“TriPlanet”), a Delaware 

company that is now in bankruptcy (collectively, “Defendants”) .  Sophien and 




                                         2
Imed are brothers, citizens and residents of Tunisia, and the managing members 

of TriPlanet.   Roberts worked for TriPlanet as its Managing Director and 

serviced TriPlanet’s primary client, the Royal Bank of Scotland (“RBS”), from 

August 2010 until he was terminated in June 2012.  After his termination, Roberts 

brought suit against Defendants in the United States District Court for the 

District of Connecticut to recover millions of dollars in allegedly overdue equity 

payments and unpaid salary.  

      Following an evidentiary hearing, the District Court (Underhill, J.) used a 

Connecticut procedural device to issue Roberts a prejudgment remedy (“PJR”) of 

$8,858,949.  See Conn. Gen. Stat. §§ 52‐278a et seq.  Following the issuance of this 

PJR, and in the midst of numerous discovery disputes that followed, TriPlanet 

filed for bankruptcy in the United States District Court for the Southern District 

of New York and thereafter became subject to an automatic bankruptcy stay. 

      On March 31, 2015, the District Court (Meyer, J.)1 issued an order (“March 

31 Order”) granting a motion by Roberts for sanctions against Defendants.  In 

this March 31 Order, the District Court awarded Roberts a default judgment in 

the amount of $8,136,222.60 as a discovery sanction against Defendants.  The 

 The case was transferred on March 24, 2014 from Judge Underhill’s docket to Judge 
1

Meyer’s.  Special App. 5. 



                                          3
March 31 Order did not decide certain of Roberts’ claims, and although it stated 

that “default judgment shall enter,” no separate docket entry was made. 

      On April 14, 2015, Roberts began taking steps to enforce the default 

judgment.  On May 20, 2015, Defendants wrote a letter to the District Court Clerk 

stating that no judgment had been entered against them.  In response, the District 

Court convened a teleconference and ordered the parties to submit letter briefs 

addressing the finality of the judgment. 

      On June 24, 2015, after considering the parties’ submissions, the District 

Court issued a second order (“June 24 Order”) ruling that the March 31 Order 

was intended to be final and that the June 24 Order constituted a separate 

document pursuant to Rule 58(a).  The District Court then certified the default 

judgment as final under Fed. R. Civ. P. 54(b). 

      Defendants filed notice of appeal on July 22, 2015.  They challenge the 

merits of the default judgment, the District Court’s exercise of personal 

jurisdiction, and the finality of the March 31 and June 24 Orders.2 

       

         

2 We assume the parties’ familiarity with the facts and record below, which we reference 
only as necessary to explain our decision. 



                                            4
I.    Entry of Default Judgment as a Discovery Sanction 

      We review a district court’s entry of a default judgment under Federal 

Rule of Civil Procedure 37(b) for an abuse of discretion.  See Guggenheim Capital, 

LLC v. Birnbaum, 722 F.3d 444, 451 (2d Cir. 2013).  “Whether a litigant was at fault 

or acted willfully or in bad faith are questions of fact, and we review [a] [d]istrict 

[c]ourt’s determinations for clear error.”  Agiwal v Mid Island Mortg. Corp., 555 

F.3d 298, 302 (2d Cir. 2009) (per curiam). 

      “When assessing a district court’s exercise of its discretion pursuant to 

Rule 37, [this Court] generally look[s] to ‘(1) the willfulness of the non‐compliant 

party; (2) the efficacy of lesser sanctions; (3) the duration of the noncompliance; 

and (4) whether the non‐compliant party had been warned’ that noncompliance 

would be sanctioned.”  Guggenheim Capital, 722 F.3d at 451 (quoting Agiwal, 555 

F.3d at 302).  “Because the text of the rule requires only that [a] district court’s 

orders be ‘just,’ . . . and because [a] district court has wide discretion in imposing 

sanctions under Rule 37, these factors are not exclusive, and they need not each 

be resolved against the party challenging [a] district court’s sanctions for us to 

conclude that those sanctions were within the court’s discretion.”  S.E.C. v. 




                                           5
Razmilovic, 738 F.3d 14, 25 (2d Cir. 2013), as amended (Nov. 26, 2013) (citation and 

internal quotation marks omitted). 

      Rule 37(b) allows a district court “broad discretion in fashioning an 

appropriate sanction” to address discovery‐related abuses.   Residential Funding 

Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 101 (2d Cir. 2002).  This Court has 

outlined three purposes of discovery sanctions: 

      First, they ensure that a party will not benefit from its own failure to 
      comply.    Second,  they  are  specific  deterrents  and  seek  to  obtain 
      compliance  with  the  particular  order  issued.    Third,  they  are 
      intended to serve a general deterrent effect on the case at hand and 
      on  other  litigation,  provided  that  the  party  against  whom  they  are 
      imposed was in some sense at fault. 
 
S. New England Tel. Co. v. Global NAPs Inc., 624 F.3d 123, 149 (2d Cir. 2010) 

(internal quotation marks omitted).  “Certain Rule 37 remedies—dismissing a 

complaint or entering judgment against a defendant—are severe sanctions, but 

they may be appropriate in ‘extreme situations,’ as ‘when a court finds 

willfulness, bad faith, or any fault on the part of the’ noncompliant party.”  

Guggenheim Capital, 722 F.3d at 450–51 (quoting Bobal v. Rensselaer Polytechnic 

Inst., 916 F.2d 759, 764 (2d Cir. 1990)). 

      Defendants argue on appeal that the District Court abused its discretion in 

awarding Roberts a default judgment of $8,136,222.60 as a discovery sanction 



                                             6
because it (1) “refused to consider the documents provided by [Defendants],”3

Appellants’ Br. 15–19; (2) “erred in its analysis of the financial documents 

[Defendants] produced and those financial statements that [Defendants] were 

unable to produce,” Appellants’ Br. 19–20; (3) “ignored TriPlanet’s actual cost of 

sales,” Appellants’ Br. 20–21; (4) “awarded Roberts 25% of net profits based on 

Roberts’ say so,” Appellants’ Br. 21–22; (5) “sanctioned [Defendants] for 

documents that had been produced or that were not in [Defendants’] possession, 

custody or control,” Appellants’ Br. 22–24; and (6) failed to hold an evidentiary 

hearing to determine damages, Appellants’ Br. 24–27.  Defendants claim further 

that “Roberts’ settlement with TriPlanet would have been exposed during an 

evidentiary hearing and Roberts’ concealment of this settlement provides a basis 

for this Court to vacate the amount awarded to Roberts on default.”  Appellants’ 

Br. 27.  

       We disagree, concluding instead that the District Court properly exercised 

its discretion in entering a default judgment in the amount of $8,136,222.60 as a 


3
 Although Defendants represented to the District Court that they had engaged KPMG 
to generate audited financial statements, Defendants never actually did so and instead 
hired an accounting firm called Raich, Ende, Malter & Co. to generate a “compilation 
summary” report (“Raich Report”).  Additionally, Defendants presented to the District 
Court a financial statement prepared by an accountant named Ira Spiegel (“Spiegel 
Declaration”).



                                           7
discovery sanction against Defendants after two years of their repeated defiance 

of court orders.  Further, we conclude that the District Court properly considered 

the evidence produced by Roberts as to the amount of his damages.  In reaching 

these conclusions, we take careful note of the District Court’s findings that, over 

a two‐year period, Defendants willfully refused to comply with numerous court 

orders regarding financial discovery and disclosure of assets to satisfy the 

outstanding PJR Order.  We also acknowledge the District Court’s express and 

detailed findings that Defendants offered “misrepresentations” and “inadequate 

explanations” on numerous occasions, thereby demonstrating “their bad faith 

throughout these proceedings.”  Special App. 20–23. 

      Though the default judgment amount awarded to Roberts was 

considerably higher than that set forth in the Raich Report, the District Court 

reasonably determined that this report was based on deficient, self‐serving 

information, and thus it was not an abuse of discretion for the District Court to 

credit Roberts’ presentation and supporting evidence during the contested 

hearing on September 4, 2014.  The District Court described the Raich Report as 

“not an independent audit of TriPlanet’s records but . . . allegedly a compilation 

derived from TriPlanet’s internal financial records and with extensive 




                                         8
disclaimers about its reliability.”  App. 620.  The District Court “ensured that 

there was a basis for the damages specified in [the] default judgment,” Action 

S.A. v. Marc Rich & Co., 951 F.2d 504, 508 (2d Cir. 1991) (internal quotation marks 

omitted), by properly determining that its damages calculation was supported by 

“sufficient evidence,” including “detailed affidavits and documentary evidence,” 

Cement & Concrete Workers Dist. Council Welfare Fund, Pension Fund, Annuity Fund, 

Educ. & Training Fund & Other Funds v. Metro Found. Contractors Inc., 699 F.3d 230, 

234 (2d Cir. 2012).   

       Further, because it had a “sufficient basis from which to evaluate the 

fairness of the sum,” see Action S.A., 951 F.2d at 508 (alteration and internal 

quotation marks omitted), the District Court did not err in declining to revise its 

calculation in light of the Spiegel Declaration.  The Declaration was submitted 

months after the September 4, 2014 default judgment hearing and relied on 

documents improperly withheld during discovery.  The District Court properly 

found “no basis to conclude that [Spiegel’s] calculations are correct” and gave 

“little evidentiary weight” to the Spiegel Declaration on the basis that it “(1) 

appears to challenge the individual [D]efendants’ liability . . . , which has already 

been established by virtue of their default, and (2) its analysis relies on 




                                          9
documents that are the subject of defendants’ discovery violations.”  Special 

App. 41 & n.8.  Indeed, had the Court revised its calculation in light of the 

Spiegel Declaration, it would have risked “encourag[ing the very] dilatory 

tactics” that Rule 37 sanctions aim to deter.  S. New England Tel. Co., 624 F.3d at 

149 (quoting Cine Forty‐Second St. Theatre, 602 F.2d at 1068).   

      Throughout the proceedings, the District Court afforded Defendants 

ample notice and opportunity to be heard, consistent with due process.  Satcorp 

Int’l Grp. v. China Nat. Silk Imp. & Exp. Corp., 101 F.3d 3, 6 (2d Cir. 1996) (“[D]ue 

process requires . . . that the delinquent party be provided with notice of the 

possibility that sanctions will be imposed and with an opportunity to present 

evidence or arguments against their imposition.”). The District Court’s 

awareness of the Settlement Agreement (or alleged lack thereof) is immaterial 

because the terms of that Agreement specifically barred it from being considered 

in the district court proceedings.4 


4 The Settlement Agreement included the express stipulation that it was “intended 
solely for purposes of settling all disputes between Roberts and [TriPlanet], and that it 
is not intended to impair, compromise, release or otherwise impact Roberts’ recovery 
against Sophien and Imed Bennaceur in the Connecticut Action.  Further the parties 
stipulate[d] and agree[d] that neither Roberts nor [TriPlanet], shall utilize this 
[Settlement Agreement] in any other proceeding, including the Connecticut Action, for 
any purposes whatsoever.”   App. Dkt. #35 (Ex. N at 10).  Roberts conditioned his 
acceptance of the Settlement Agreement on a separate escrow agreement (“Escrow 



                                            10
II.    Forfeiture of Personal Jurisdiction 

       A district court’s determination that defendants waived or forfeited their 

personal jurisdiction defense is reviewed for an abuse of discretion.  Hamilton v. 

Atlas Turner, Inc., 197 F.3d 58, 60 (2d Cir. 1999).5  

       Federal Rule of Civil Procedure 12(h)(1) requires a party to raise a defense 

of lack of personal jurisdiction either by motion or in a responsive pleading; 

otherwise, the defense is deemed waived.  See Fed. R. Civ. P. 12(h)(1).  “The 

requirement that a court have personal jurisdiction is a due process right that 

may be waived either explicitly or implicitly.”  Transaero, Inc. v. La Fuerza Aerea 

Boliviana, 162 F.3d 724, 729 (2d Cir. 1998) (citing Ins. Corp. of Ireland v. Compagnie 


Agreement”) prohibiting the Settlement Agreement from being filed until after the 
District Court “decide[d] the finality of the Order of Default Judgment entered by the 
Connecticut District Court on March 31, 2015, pending before the District Court.”  App. 
Dkt. #35 (Ex. O). 
5 The District Court appeared to attribute Defendants’ loss of their personal jurisdiction 
defense to “waiver.”  Nevertheless, the Court’s opinion also referenced a second, 
distinct doctrine, “forfeiture.”  As we have noted, “[w]aiver is different from forfeiture.”  
Hamilton, 197 F.3d at 61 (quoting United States v. Olano, 507 U.S. 725, 733 (1993)).  
“Whereas forfeiture is the failure to make the timely assertion of a right, waiver is the 
‘intentional relinquishment of a known right.’”  Id. (quoting Olano, 507 U.S. at 733).  A 
party may, for example, waive a defense by failing to raise it in a motion or responsive 
pleading.  See Fed. R. Civ. P. 12(h)(1).  But even if a party has avoided waiver, that 
litigant may still forfeit a right or defense by forgoing subsequent opportunities to 
litigate that issue.  See id.  As discussed below, we conclude that, any waiver aside, 
Defendants forfeited this defense.  




                                             11
des Bauxites de Guinee, 456 U.S. 694, 703–05 (1982)).   “[T]o preserve the defense of 

lack of personal jurisdiction, a defendant need only state the defense in its first 

responsive filing and need not articulate the defense with any rigorous degree of 

specificity.”  Mattel, Inc. v. Barbie‐Club.com, 310 F.3d 293, 307 (2d Cir. 2002); see 

also Transaero, 162 F.3d at 730 (upholding the preservation of a personal 

jurisdiction defense raised only in a footnote in the defendant’s first responsive 

pleading).  

      Even if a party meets the requirements of Rule 12(h)(1), however, “[a] 

court will obtain, through implied consent, personal jurisdiction over a 

defendant if ‘[t]he actions of the defendant [during the litigation] . . . amount to a 

legal submission to the jurisdiction of the court, whether voluntary or not.’”  City 

of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 134 (2d Cir. 2011) (quoting 

Ins. Corp. of Ireland, 456 U.S. at 703).  Furthermore, “a delay in challenging 

personal jurisdiction by motion to dismiss may result in waiver, even where the 

defense was asserted in a timely answer.”  Hamilton, 197 F.3d at 60 (alteration 

and internal quotation marks omitted).  Similarly, a party may forfeit a right or 

defense by actively litigating other issues and forgoing the opportunity to litigate 




                                           12
that right or defense.  In assessing whether waiver or forfeiture has occurred, 

“we consider all of the relevant circumstances.”  Id. at 61. 

       In Hamilton, this Court found that the district judge had exceeded his 

allowable discretion in ruling that waiver of the defendant’s personal jurisdiction 

defense had not occurred.6  Id.  Although in that case it was “undisputed that 

[the defendant] met the formal requirements of Rule 12(h)(1) by including in its 

answer the following sentence: ‘The Court lacks personal jurisdiction over [the 

defendant],’” id. at 60, the defendant nevertheless “participate[d] in extensive 

pretrial proceedings” and failed to act on “numerous opportunities to move to 

dismiss during the four‐year interval that followed its inclusion of the defense in 

its answer,” id. at 59.   

       In reversing the district court’s ruling that the defendant had not waived 

personal jurisdiction, the Hamilton panel observed that “[b]y withholding its 

motion, [the defendant] [was] gambl[ing] that it could raise the personal 

jurisdiction issue on the eve of trial, in case a trial occurred.”  Id. at 62.  This 

gamble, coupled with defendant’s “participat[ion] in pretrial proceedings but 


6 The district court in Hamilton used the term “waiver” in assessing whether the 
defendant had preserved its personal jurisdiction defense.  On appeal, “we note[d] that 
the issue is more properly considered one of forfeiture than of waiver.”  Hamilton, 197 
F.3d at 61. 



                                            13
[failure to move] to dismiss for lack of personal jurisdiction despite several clear 

opportunities to do so during the four‐year interval after filing its answer,” led 

the panel to conclude “not only that [defendant] [waiv]ed its personal 

jurisdiction defense, but also that this [was] the rare case where a district judge’s 

contrary ruling exceeds the bounds of allowable discretion.”  Id. at 62–63. 

      Here, similar to Hamilton, the District Court acknowledged and the parties 

do not dispute that Defendants technically complied with Rule 12(h)(1) by 

moving to dismiss.  Appellee’s Br. 29; Special App. 14.  Unlike Hamilton, 

however, the District Court here ruled that Defendants had forfeited their 

personal jurisdiction defense by “engag[ing] in significant motion practice and 

pretrial discovery, including discovery on the merits, without including the 

defense in responsive pleadings,” and further by “avail[ing] themselves of the 

opportunities afforded by Connecticut law by seeking a prejudgment remedy 

against plaintiff.”  Special App. 16.7   



7 Roberts emphasizes that “Appellants intentionally sought an affirmative remedy from 
the District Court to take advantage of the benefits of Connecticut state law—wholly 
apart from the assertion of counterclaims.”  Appellee’s Br. 31. 
In response, Defendants analogize their application for a PJR under Connecticut law to 
the filing of a compulsory counterclaim, which would not necessarily constitute a 
waiver or forfeiture of a personal jurisdiction defense because “[t]he weight of authority 
is that no Rule 12(b)(2) defense is waived by assertion of a counterclaim, whether 



                                            14
       We find no abuse of discretion in this ruling.  We agree with Roberts that 

Defendants forfeited their personal jurisdiction defense by “invoking the District 

Court’s subpoena power by issuing two third‐party subpoenas duces tecum to 

Roberts’ former and (then) current employers in the State of Connecticut in order 

to obtain evidence to defend against Roberts’ claim of fraudulent inducement; . . . 

compelling Roberts’ deposition in Connecticut on merits‐based subjects; and . . . 

entering into a Confidentiality Stipulation with Roberts that is expressly subject 

to the District Court’s jurisdiction.”  Appellee’s Br. 30–31.  In our view, these 

activities constitute “participat[ion] in extensive pretrial proceedings” similar to 

that undertaken by the Hamilton defendant, which served implicitly to forfeit that 

defendant’s lack of personal jurisdiction defense.  Hamilton, 197 F.3d at 59.   

       Furthermore, in both Hamilton and this case, the defendants passed up on 

numerous opportunities to assert a personal jurisdiction defense.  Specifically, 

permissive or compulsory.”  Appellants’ Br. 33 (citing Wright & Miller, 10 Fed. Prac. & 
Proc. Civ. § 1397 (3d ed. 2005)).  Defendants claim that their litigation and discovery 
activities did not forfeit their personal jurisdiction defense because they “were required 
by the rules of procedure to engage in discovery and they necessarily had to respond to 
Roberts’ motion.”  Appellants’ Br. 36. 
The parties do not dispute that the assertion of a counterclaim does not waive a Rule 
12(b)(2) defense.  The crux of their disagreement regarding the PJR is whether the PJR is 
considered a counterclaim for these purposes.  We need not conclusively resolve this 
issue here because regardless of whether the PJR is considered a counterclaim, we find 
that Defendants’ other pre‐trial activities sufficed to forfeit their personal jurisdiction 
defense. 



                                            15
Defendants here raised a personal jurisdiction defense in neither their answer 

nor their amended answer.  Passing up on these opportunities while 

simultaneously participating in fairly extensive pre‐trial proceedings, including 

discovery on the merits, suffices to forfeit Defendant’s Rule 12(h)(1) defense.8 

III.   The March 31 and June 24 Orders 

       A. Finality 

       Federal Rule of Civil Procedure 58(a) states that “[e]very judgment and 

amended judgment must be set out in a separate document,” notwithstanding 

certain exceptions inapplicable here.   This separate document rule is “designed 

to reduce uncertainty on the part of an aggrieved party as to when the time to file 

a notice of appeal begins to run.”  RR Vill. Ass’n Inc. v. Denver Sewer Corp., 826 

F.2d 1197, 1201 (2d Cir. 1987).  Rule 58(a) “must be mechanically applied . . . to 

avoid new uncertainties as to the date on which a judgment is entered.”  United 

States v. Indrelunas, 411 U.S. 216, 221–22 (1973) (per curiam).  

       “[A] one‐sentence order denying a motion satisfies the separate document 

rule.”  RR Vill., 826 F.2d at 1201.  “[A]n order that is part of an opinion or 



8 Defendants also argue that the District Court did not have personal jurisdiction over 
them.  We need not reach this question, however, because we conclude that Defendants 
forfeited their personal jurisdiction defense. 



                                          16
memorandum, however, does not.”  Id. (citing, inter alia, Advisory Committee 

Note to 1963 Amendment of Fed. R. Civ. P. 58).  In this Circuit, a judgment must 

be explicitly labeled a “judgment” to be considered such.  Cooper v. Town of E. 

Hampton, 83 F.3d 31, 34 (2d Cir. 1996); cf. Kanematsu–Gosho, Ltd. v. M/T Messiniaki 

Aigli, 805 F.2d 47, 49 (2d Cir. 1986) (per curiam) (“One clear way [of assuring 

notice] is to call a judgment a judgment.”). 

      “Where an order appealed from clearly represents a final decision and the 

appellees do not object to the taking of an appeal, the separate document rule is 

deemed to have been waived and the assumption of appellate jurisdiction is 

proper.”  Selletti v. Carey, 173 F.3d 104, 109–10 (2d Cir. 1999).  This waiver rule is 

premised on the separate document rule’s overarching purpose to promote 

notice and reduce uncertainty: 

      Certainty  as  to  timeliness  .  .  .  is  not  advanced  by  holding  that 
      appellate jurisdiction does not exist absent a separate judgment.  If, 
      by  error,  a  separate  judgment  is  not  filed  before  a  party  appeals, 
      nothing but delay would flow from requiring the court of appeals to 
      dismiss the appeal.  Upon dismissal, [a] district court would simply 
      file  and  enter  the  separate  judgment,  from  which  a  timely  appeal 
      would then be taken.  Wheels would spin for no practical purpose. 
       
Bankers Trust Co. v. Mallis, 435 U.S. 381, 385 (1978); see also 9 J. Moore, Federal 

Practice ¶ 110.08[2], p. 119–20 (1970) (“[I]t must be remembered that the rule is 




                                          17
designed to simplify and make certain the matter of appealability.  It is not 

designed as a trap for the inexperienced. . . . The rule should be interpreted to 

prevent loss of the right of appeal, not to facilitate loss.”). 

      Defendants here argue that neither the March 31 Order nor the June 24 

Order is an appealable final judgment because neither satisfies the requirements 

of Rule 58.  Appellants’ Br. 38–40.  Roberts opposes Defendants’ “attempt to 

dismiss their own appeal to the extent [Defendants] sought an advisory ruling 

that their appeal was premature, which finding would only cause delay and 

waste judicial resources.”  Appellee’s Br. 47.  Roberts does not, however, “oppose 

[Defendants’] filing their Notice of Appeal on grounds that it was premature” 

insofar as the appeal “challenge[s] . . . the merits of the District Court’s default 

judgment.”  Id. 

      Because Roberts as Appellee does not object to the Defendants’ taking of 

an appeal, we deem the separate document rule waived on the ground that 

dismissing the appeal for lack of appellate jurisdiction would serve no practical 

purpose.  Roberts has not objected to appellate jurisdiction even despite some 

uncertainty as to whether a final judgment was successfully entered pursuant to 

the separate document rule.  Sending the case back to the District Court 




                                           18
presumably would result in nothing more than the filing of another (timely) 

appeal, and thus dismissing for lack of appellate jurisdiction would cause 

“[w]heels [to] spin for no practical purpose.” Bankers Trust, 435 U.S. at 385. 

      B. Certification 

      A district court’s finality determination under Federal Rule of Civil 

Procedure 54(b) is reviewed for an abuse of discretion.  Curtiss‐Wright Corp. v. 

General Elec. Co., 446 U.S. 1, 10 (1980).  Although federal policy generally 

disfavors piecemeal appeals, see id. at 8, Rule 54(b) provides an exception to this 

principle: 

       When an action presents more than one claim for relief—whether as 
       a  claim,  counterclaim,  crossclaim,  or  third‐party  claim—or  when 
       multiple  parties  are  involved,  the  court  may  direct  entry  of  a  final 
       judgment  as  to  one  or  more,  but  fewer  than  all,  claims  or  parties 
       only if the court expressly determines that there is no just reason for 
       delay. 
        
“[I]n deciding whether there are no just reasons to delay the appeal of individual 

final judgments . . . a district court must take into account judicial administrative 

interests as well as the equities involved.”  Novick v. AXA Network, LLC, 642 F.3d 

304, 310 (2d Cir. 2011) (quoting Curtiss‐Wright, 446 U.S. at 8).  “The determination 

of whether there is no just reason to delay entry of a final judgment is a matter 




                                          19
committed to the sound discretion of the district court.”  L.B. Foster Co. v. Am. 

Piles, Inc., 138 F.3d 81, 86 (2d Cir. 1998). 

       “[A] judgment expressly certified as final under Rule 54(b) is no less final 

for omitting a statement supporting a determination that there is no reason for 

delay.  Although we have remanded cases in which such a statement was 

lacking, we also have excused a failure to state reasons “[w]here the reasons . . . 

are obvious . . . and a remand to the district court would result only in 

unnecessary delay in the appeal process.”  Brown v. Eli Lilly & Co., 654 F.3d 347, 

355 (2d Cir. 2011) (citation omitted) (quoting Fletcher v. Marino, 882 F.2d 605, 609 

(2d Cir. 1989)).  

       Defendants argue here that “[t]he District Court abused its discretion 

when it improperly certified the June 24 Order (and attempted to use the June 24 

Order to add a Rule 54(b) certification to the March 31 Order), because both the 

March 31 and June 24 Orders left pending (a) claims against [Defendants], (b) 

claims against TriPlanet, (c) a counterclaim against Roberts concerning his 

employment agreement, and (d) claims against Moez Bennaceur.”  Appellants’ 

Br. 41–42.  According to Defendants, these claims “arise from the same operative 




                                            20
facts” and thus should have precluded the District Court from issuing a Rule 

54(b) certification.  Appellants’ Br. 43–45.   

      Defendants also argue that “[t]he District Court abused its discretion when 

it attempted to . . . modify [substantively] the March 31 Order, nunc pro tunc: (1) 

to include a Rule 54(b) certification that was not present in the March 31 Order, 

and (2) to convert the March 31 Order into a judgment.”  Appellants’ Br. 48.  

Though recognizing that “appellate courts have permitted a district court to 

enter a nunc pro tunc order to affix a Rule 54(b) certification,” Defendants attempt 

to distinguish those cases from theirs while claiming “it is obvious that the 

District Court improperly sought to prevent the appeal of its . . . March 31 Order 

by declaring that it was a ‘judgment’ as of March 31, 2015—in June 2015.”  

Appellants’ Br. 50–51. 

      Roberts responds that even though “the March 31 Order does not include 

certain talismanic language required by Rule 54(b),” it nevertheless can be 

deemed a final judgment because the District Court plainly intended it to be 

such.  Appellee’s Br. 49 (citing Guggenheim Capital, 722 F.3d at 449, for the 

proposition that “a decision is final when the court clearly intends to close the 

case, i.e., to enter a final judgment” (internal quotation marks omitted)).  Roberts 




                                           21
further argues that “the ‘live’ claims [Defendants] contend remained unresolved 

before the District Court plainly had been subsumed into proceedings in the 

Bankruptcy Court, and were no longer before the District Court.”  Appellee’s Br. 

50–51.  Finally, Roberts argues that even if the March 31 Order was not a final 

judgment under Rule 54(b), it was certified as such in the June 24 Order by the 

language stating, “in light of the inherent purposes of a default judgment to 

preclude further delay, that there is no just reason for delay such that final 

judgment shall enter as indicated above against defendants Sophien and Imed 

Bennaceur.”  Appellee’s Br. 51 (quoting Special App. 44). 

        We conclude that the District Court did not abuse its discretion in issuing 

the June 24 Order to (1) clarify that its March 31 Order was intended to be final 

and (2) certify the March 31 Order under Rule 54(b).  We agree with Roberts that 

Defendants “mischaracterize[] the circumstances presented here, where the 

judgment against [Defendants] was premised not on merits‐based findings of 

liability as to the underlying wage, breach, and fraud claims, but as a sanction 

under Rule 37(b), entered as a result of [Defendants’] bad faith and intentional 

misconduct.”  Appellee’s Br. 53.  This means—even assuming the claims left 

pending in the March 31 Order had not been subsequently resolved in the 




                                         22
Bankruptcy Court—that a remand to the District Court “would result only in 

unnecessary delay in the appeal process.”  Brown, 654 F.3d at 355 (internal 

quotation marks omitted).  Moreover, there is no danger that piecemeal appeals 

will occur in this case because the Defendants’ appeal relates not to the merits of 

Roberts’ claims against them, but instead to whether the District Court abused its 

discretion in entering the $8,136,222.60 default judgment against them.  

       Further, we find no merit in Defendants’ argument that the District Court 

could not have used the June 24 Order to nunc pro tunc render the March 31 

Order a final judgment.  The District Court issued the June 24 Order merely to 

clarify its intent to render a final judgment in its March 31 Order, not to modify 

any substantive part of the judgment that it clearly intended in the March 31 

Order.  This type of correction is permissible under Federal Rule of Civil 

Procedure 60(a), which allows the District Court to “correct a clerical mistake or 

a mistake arising from oversight or omission whenever one is found in a 

judgment, order, or other part of the record.”9   


9 This Court has held that “a Rule 60(a) motion is appropriate ‘where the judgment has 
failed accurately to reflect the actual decision of the decision maker.’”  Robert Lewis 
Rosen Assocs., Ltd. v. Webb, 473 F.3d 498, 504 (2d Cir. 2007) (quoting In re Frigitemp Corp., 
781 F.2d 324, 327 (2d Cir. 1986)); see also Dudley v. Penn‐America Ins. Co., 313 F.3d 662, 
665 (2d Cir. 2002) (construing and granting motion to correct “a judicial oversight, 
namely the district court’s failure to include the monetary award in the Original 



                                             23
      We have considered all of the parties’ remaining arguments and find them 

to be without merit.  Accordingly, we AFFIRM the judgment of the District 

Court.   

                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           




Judgment” under Rule 60(a)).  Though these cases typically deal with awards of 
prejudgment interest inadvertently omitted from initial judgments, there is no reason 
the same basic rationale should not apply equally in this situation.  In Robert Lewis 
Rosen, for example, a case in which this Court allowed a district court to correct a 
judgment to reflect its “clear intention . . . to confirm [an] arbitration award in its 
entirety,” 473 F.3d at 504, this Court explicitly declined to “endorse so narrow a view” 
that Rule 60(a) “permits only corrections to errors or mistakes in the transcription of 
judgments, not in the rendering of judgments,” id. at 505 n.11.  We similarly decline to 
endorse such a narrow view here. 



                                              24